Citation Nr: 0609822	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2001 
by the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  The veteran testified at a personal hearing 
before the undersigned sitting in San Antonio, Texas, in 
February 2006; a transcript of that hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The medical evidence of record does not demonstrate that 
the veteran has a chronic bilateral hearing loss disability, 
as defined by VA regulations. 


CONCLUSION OF LAW

The veteran does not currently have a bilateral hearing loss 
disability that was incurred in or aggravated by active duty 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Before reaching the merits of the veteran's claim, the Board 
must ensure that VA has complied with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 


A.  Duty to Notify

Notice under the VCAA must generally be given prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In this case, it appears that the RO inferred a 
claim of entitlement to service connection for bilateral 
hearing loss based on a VA examination conducted in April 
2001 and the initial unfavorable decision was issued in May 
2001, after the enactment of the VCAA; however, the veteran 
was not provided adequate notice in accordance with the VCAA 
prior to such decision.  In Pelegrini, the Court set out that 
the claimant need only be provided VCAA notice and an 
appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini at 120-123; see also 
38 C.F.R. § 20.1102 (2005) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the veteran was 
provided with VCAA notice in October 2005.  Thereafter, he 
presented testimony before the undersigned Veterans Law Judge 
at a personal hearing in February 2006, such that he had the 
opportunity to respond to the remedial VCAA notice prior to 
Board consideration of his case.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
pursuant to the language of 38 C.F.R. § 3.159(b)(1).
 
In this case, VA informed the veteran in the October 2005 
letter of the information and evidence that was necessary to 
substantiate his service connection claim.  Specifically, he 
was notified that evidence of a current disability and a 
nexus between that disability and service was necessary to 
establish service connection.  

In addition, VA informed the veteran in the October 2005 
letter about the information and evidence that VA would seek 
to provide.  Specifically, he was advised that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  Additionally, 
the October 2005 letter notified the veteran that VA would 
attempt to obtain private records if he completed and 
returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  Also, he was 
informed that, if he provided the location and dates of 
treatment at any VA Medical Center, VA would obtain such 
records. 

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the 
October 2005 letter advised him that he should provide 
evidence showing that his bilateral hearing loss existed from 
military service to the present time, to include dates, name, 
and location of facilities where he sought medical treatment 
during service; statements from persons who knew him when he 
was in the service and knew of any disability he had while on 
active duty; records and statements from service medical 
personnel; employment physical examinations; medical evidence 
from hospitals, clinics, and private physicians of treatment 
since military service; pharmacy prescriptions; and insurance 
examination records.  Such letter further informed the 
veteran that he must provide enough information about his 
records so VA can request them from the appropriate person or 
facility and that it was his responsibility to ensure that VA 
received all requested records not in the possession of a 
Federal department or agency.  Also, as indicated previously, 
the veteran was advised that VA would attempt to obtain 
private records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider, and that, if he provided the location and 
dates of treatment at any VA Medical Center, VA would obtain 
such records.  

With respect to the fourth element of notice, the October 
2005 letter requested that the veteran inform VA if there is 
any other evidence or information that he believed would 
support his claim and, if such evidence or information was in 
his possession, to send it to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

Moreover, the June 2002 statement of the case and the May 
2003 and October 2005 supplemental statements of the case 
included a recitation of the procedural history of the 
veteran's claim, the adjudicative actions taken, the evidence 
received, and the relevant laws and regulations.  The October 
2005 supplemental statement of the case also included VA's 
duties to assist under38 U.S.C.A. §§ 5103, 5103A.  In such 
documents, the veteran was again advised that the evidence 
did not show entitlement to the benefit sought.  
Additionally, of course, the veteran provided testimony at 
the February 2006 hearing.  The Board concludes that the 
veteran has been afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records, post-service records from 
Brooke Army Medical Center, and VA examination reports dated 
in April 2001 and May 2005 are of record.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  In this regard, the veteran submitted an 
Authorization and Consent to Release Information to VA form 
in December 2005 for additional records from Brooke Army 
Medical Center.  Such records were never requested; however, 
the Board finds that they are irrelevant and it is 
unnecessary to remand this case in order to obtain such 
records.  Specifically, at the veteran's February 2006 Board 
hearing, he stated that he had not received any audiological 
treatment at Brooke Army Medical Center since November 2002.  
The Board notes that records from such facility dated through 
November 2002 are of record and they include an audiological 
evaluation conducted in the same month.  As such, there is no 
violation of the duty to assist by VA in this regard.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The veteran 
was afforded VA examinations in April 2001 and May 2005, 
conducted by physicians who considered factors relevant to 
the veteran's claim.  Moreover, the examination reports 
contain findings pertinent to the veteran's claimed hearing 
loss disability.  The veteran has not submitted medical 
evidence that suggests such examinations are inadequate for 
the purpose of deciding his service connection claim.  Based 
on these factors, the Board concludes that the medical 
evidence of record is sufficient to evaluate the veteran's 
service connection claim without further examination.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  VA regulations, however, do not preclude 
service connection for a hearing loss that first met VA's 
definition of disability after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Further, where a current 
disability due to hearing loss is present, service connection 
can be granted for a hearing loss disability where the 
veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

At his February 2006 Board hearing, the veteran contended 
that, during his first 11 years in the Air Force, he was 
exposed to excessive noise of jet engines and generators.  He 
stated that during his last year of military service, in the 
summer of 2000, he complained of right ear hearing 
difficulties, to include echoes and garbled sounds.  The 
veteran testified that, after his retirement from the Air 
Force, he was diagnosed in April 2001 with low frequency 
hearing loss in his right ear.  

The veteran's service medical records do not demonstrate a 
bilateral hearing loss disability, as defined by 38 C.F.R. 
§ 3.385.  Specifically, in August 1987 and July 1995, the 
veteran had normal hearing as demonstrated by the results of 
audiological evaluation.  

Also, a June 2000 Report of Medical Assessment reflects that 
the veteran requested a hearing test, but he had no symptoms 
or subjective loss.  His last hearing examination was noted 
to have been in 1993.  The veteran was referred for an 
audiological evaluation and, in July 2000, it was noted that 
he had previous significant noise exposure and had requested 
an audiology screening prior to retirement.  At such time, he 
complained of a subjective decrease in hearing for two to 
three years.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
5
10
10
10
10

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The assessment was essentially normal 
hearing and middle ear functioning bilaterally.  At the 
veteran's September 2000 separation/retirement examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
10
LEFT
5
10
5
15
15

In November 2000, the veteran reported that he had a 
bilateral hearing impairment.  Records dated in November 2000 
and December 2000 show that the veteran complained of right 
ear pain since June 2000.  He reported that the pain was 
intermittent and he heard a buzzing sound.  The assessment 
was eustachian tube dysfunction.  As such, the veteran's 
service medical records are negative for a bilateral hearing 
loss disability, as defined by VA regulations.  See 38 C.F.R. 
§ 3.385.  

After service, on April 16, 2001, the veteran underwent a VA 
audiological evaluation.  The veteran complained of hearing 
difficulties in both ears, which he stated developed 
gradually over the past 10 years and, specifically, over the 
past year in his right ear.  The examiner noted that the 
veteran's noise history included exposure to aircraft engine 
noise, aircraft and ground power unit noise history, heavy 
machinery noise, power tool noise, and target practice noise.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
10
5
10
LEFT
5
10
10
10
15

Pure tone thresholds averaged an 11 decibel loss, 
bilaterally.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and 98 percent in the 
left ear.  The examiner indicated that the veteran had a 
moderate sensorineural loss of hearing sensitivity at 500 
Hertz in the right ear and that he had hearing within normal 
limits in the left ear.  One day later, on April 17, 2001, 
the veteran underwent another audiological evaluation at 
Brooke Army Medical Center.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
5
0
5
LEFT
5
10
10
10
15

The audiologist noted that the veteran had moderate low 
frequency sensorineural hearing loss in the right ear.  

Although the veteran had a 40 decibel loss in the right ear 
at 500 Hertz at two audiological evaluations in April 2001, 
subsequent audiological evaluations have not confirmed that 
the veteran has a current chronic hearing disability, either 
in the right ear alone or bilaterally, under 38 C.F.R. 
§ 3.385.  Specifically, in July 2001, on an audiological 
evaluation conducted by the Brooke Army Medical Center, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
-
5
LEFT
5
10
10
-
15

The audiologist indicated that the veteran had mild low 
frequency sensorineural hearing loss in the right ear, normal 
hearing in the left ear and excellent discrimination in both 
ears.  

On a November 2002 audiological evaluation at the Brooke Army 
Medical Center, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
-
5
LEFT
5
10
10
-
15

The audiologist reported that the veteran had moderate to 
mild upgrading low frequency sensorineural hearing loss in 
the right ear and normal hearing in the left ear.  It was 
also recorded that the veteran had excellent discrimination 
in both ears.  

At a May 2005 VA audiological evaluation, the veteran 
reported a history of bilateral hearing loss for six years or 
more.  He reported that the hearing loss came on slowly.  The 
examiner noted that the veteran's noise history included 
exposure to noise from aircraft and ground power units for 
aircraft.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
15
15
10
10
10

Pure tone thresholds averaged an 11 decibel loss bilaterally.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.  The 
examiner indicated that the veteran's hearing was within 
normal limits in both ears.

Although the veteran demonstrated a right ear hearing 
impairment that met the VA criteria for a hearing disability 
in April 2001; such hearing disability is not shown to be 
chronic.  Specifically, the remainder of the medical 
evidence, to include the veteran's service medical records as 
well as his most recent audiological reports, does not 
demonstrate that he currently has a chronic hearing loss 
disability, either in the right ear or bilaterally as 
required under 38 C.F.R. § 3.385.  

The Board has noted the contentions to the effect that 
service connection for hearing loss disability in the right 
ear, at least, should have been established based on the 40 
decibel threshold on the April 2001 audiometry.  The Board, 
however, must base its decision on the entire record, 
assessing the credibility and probative value of all the 
evidence.  Caluza v. Brown, 7 Vet. App. 429. 422 (1995).  In 
this case, neither the service department testing in July 
2001 and November 2002 nor the more recent VA testing in 2005 
showed speech reception thresholds in either ear that met the 
VA regulatory disability requirements for hearing loss.  

In the absence of medical evidence of a chronic hearing loss 
disability, the record affords no basis upon which to 
establish service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, the doctrine is inapplicable appeal 
as to this issue and his claim must be denied.  
38 U.S.C.A. § 5107.  The veteran is, of course, free to apply 
to reopen the claim at any time with new and material 
evidence, particularly medical evidence demonstrating a 
chronic hearing loss disability linked to service, including 
the noise exposure he has described.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


